DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ka et al. (9957147).
Regarding claim 13, Ka discloses a method of dispensing a beverage from a beverage dispenser, the method comprising: detecting an object within a detection zone (r2) of a sensor (10), the sensor producing a signal (sig_d) representative of a distance between the object and the sensor; determining, from the signal, a current sub-zone (r1) from a plurality of sub-zones (areas adjacent to r1) within the detection zone in which the object is located; determining a current mode of operation of the dispenser (e.g. a dispensing mode; col. 7, lines 3-11); selecting a predetermined evaluation time from a plurality of predetermined evaluation times (t1, t2, t3, and t4) based upon the determined current sub-zone and current mode of operation; and controlling the beverage dispenser in a dispense mode with a valve (col. 7, lines 35-36) in an open condition to dispense a substance through a nozzle (30) or controlling the beverage dispenser in a standby mode with the valve in a closed condition based upon an evaluation using the selected predetermined evaluation time (col. 6, line 19-21).
Regarding claim 14, the evaluation using the selected predetermined evaluation time is a comparison of an elapsed time to the selected predetermined evaluation time (col. 7, lines 26-30).
Regarding claim 15, the detection zone is defined by a maximum effective distance (to the right of r1 in Fig. 2) of the sensor and the detection zone defines a distant zone (r2) outside of the detection zone, wherein the plurality of sub-zones within the detection zone comprises a dispense zone (r1) and a clean zone (r2), wherein the clean zone is a portion of the detection zone between the sensor and the dispense zone (Fig. 2).
Regarding claim 16, the plurality of sub-zones further includes an approach zone (to the right of r1 in Fig. 2) that extends from the maximum effective distance to the dispense zone.
Regarding claim 17, the plurality of predetermined evaluation times comprises a first evaluation time (t1) and a second evaluation time (t2), wherein the first evaluation time is shorter than the second evaluation time (col. 7, lines 46-48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (9957147) in view of Cochran et al. (20090178728).
Regarding claim 1, Ka discloses a beverage dispenser comprising: a nozzle (30); a valve coupled upstream of the nozzle (col. 6, line 19-21), the valve configured to control a flow of a substance through the valve to the nozzle (col. 6, line 19-21); a sensor (10) operable to detect an object within a detection zone (r2) and provide a signal (sig_d) representative of a distance between the object and the sensor; and a controller (20) configured to receive the signal from the sensor, determine, from the signal, a sub-zone (r1) from a plurality of sub-zones (areas adjacent to r1) within the detection zone in which the object is located, and operate the valve between an open condition to dispense the substance through the nozzle and a closed condition based upon the determined sub-zone (col. 6, line 19-21).
DIFFERS in that it does not disclose a solenoid operatively connected to the valve and configured to operate the valve between an open condition and a closed condition. Attention, however, is directed to the Cochran reference, which discloses a solenoid operatively connected to the valve and configured to operate the valve between an open condition and a closed condition (par. 0033 and 0035). Cochran teaches that solenoids are conventional mechanism for operating valves in fluid dispensers (par. 0033 and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ka reference in view of the teachings of the Cochran reference by employing a solenoid because it is a well-known mechanism for operating dispensing valves.
Regarding claim 3, the sensor is a proximity sensor (col. 3, line 62 to col. 4, line 6 of Ka).
Regarding claim 4, the detection zone is defined by a maximum effective distance of the sensor and the detection zone defines a distant zone (r1 of Ka) outside of the detection zone, wherein the plurality of sub-zones includes a dispense zone (r1 of Ka) as one of the sub-zones.
Regarding claim 5, the plurality of sub-zones includes a clean zone (the zone to the left of r1 in Fig. 2 of Ka), wherein the clean zone comprises a portion of the detection zone extending from the sensor in the direction of the maximum effective distance until the dispense zone.
Regarding claim 6, the plurality of sub-zones includes an approach zone (to the right of r1 in Fig. 2 of Ka) that extends from the maximum effective distance to the dispense zone.
Regarding claim 7, the controller is configured to determine an approach path of the object within one or more sub-zones (col. 5, lines 24-32 of Ka).
Claims 2 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. in view of Cochran et al. as applied to claim 1 above, and further in view of Martindale et al. (20150191341).
Regarding claim 2, the controller is configured to operate the beverage dispenser in a dispense mode in which the valve is controlled in the open condition (col. 6, line 19-21 of Ka).
The modified Ka DIFFERS in that it does not disclose the controller is configured to operate in a standby mode in which the valve is controlled in the closed condition. Attention, however, is directed to the Martindale reference, which discloses a controller configured to operate in a standby mode in which the valve is controlled in the closed condition (par.0200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Ka reference in view of the teachings of the Martindale reference by employing a standby mode for the purpose of conserving energy.
Regarding claim 8, the controller is configured to: determine a current sub-zone in which the object is located (Fig. 2 of Ka).
The modified Ka DIFFERS in that it does not disclose the controller is configured to determine a current mode of operation of the dispenser; select a predetermined evaluation time from a plurality of predetermined evaluation times with which to evaluate the detection of the object; compare an elapsed time to the selected predetermined evaluation time; and based upon the comparison, set the current mode of operation of the beverage dispenser. Attention, however, is directed to the Martindale reference, which discloses a controller configured to determine a current mode of operation of the dispenser; select a predetermined evaluation time (pre-determined amount of time; par. 0011) from a plurality of predetermined evaluation times (any time other than the pre-determined amount of time) with which to evaluate the detection of the object; compare an elapsed time to the selected predetermined evaluation time; and based upon the comparison, set the current mode of operation of the beverage dispenser (sleep mode or operational mode; par. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Ka reference in view of the teachings of the Martindale reference by configuring the controller as claimed for the purpose of conserving energy.
Regarding claims 9-12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the modified Ka contains all of the claimed structure necessary to perform the various functions described in claims 9-12.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. in view of Martindale et al. (20150191341).
Regarding claim 18, the current sub-zone is the dispense zone (r1), and further comprising: determining, with the controller, a prior zone (to the right or left of r1) of the plurality of sub-zones in which the object was located; and selecting, with the controller, between the first evaluation time and the second evaluation time, based upon the determined prior zone (Fig. 4).  
Ka DIFFERS in that it does not disclose the current mode of operation is a standby mode. Attention, however, is directed to the Martindale reference, which discloses standby mode (par. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ka reference in view of the teachings of the Martindale reference by employing a standby mode for the purpose of conserving energy.
Regarding claim 19, if the prior zone is the approach zone, selecting the first evaluation time (t1); and wherein if the prior zone is the distant zone or the clean zone, selecting the second evaluation time (col. 8, lines 15-19).  
Regarding claim 20, the current sub-zone is the clean zone (to the left or right of r1), and further comprising: selecting a third evaluation time (t3) of the plurality of predetermined evaluation times, wherein the third evaluation time is longer than the first evaluation time and the second evaluation time.
Ka DIFFERS in that it does not disclose the current mode of operation is a standby mode. Attention, however, is directed to the Martindale reference, which discloses standby mode (par. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ka reference in view of the teachings of the Martindale reference by employing a standby mode for the purpose of conserving energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754